DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 10-17 in the reply filed on 12/30/2020 is acknowledged.  Withdrawal of Claims 1-9, in the reply filed by the Applicant on 12/30/2020 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Korean Patent Application Publication No. KR 10-2017-0171571, filed on 12/13/2017, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 05/14/2018 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to Claims 10-17, the term “friction part” renders the claim indefinite.  It is unclear as to what constitutes a friction part and what does not; therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.  
For purposes of Office examination, the Examiner is interpreting the term to mean a part has a friction coefficient.

In regards to Claim 10, the phrase “at least a substantial weight balance” renders the claim indefinite.  It is unclear as to what range of values refers to “at least a substantial weight balance” of the coating layer, and what does not; for example, the phrase could mean that the component is at least 25%, at least 40%, the highest component, etc.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
For purposes of Office examination, the Examiner is interpreting the phrase to mean that the component is at least 25% of the coating layer by weight.

	In regards to Claims 10, 12, and 15, the term “about” renders the claims indefinite.  It is unclear as to what range of tolerances/error that “about” refers to; for example, it could mean within 0.5%, 5%, or 10% of a given value.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claims indefinite.
	For purposes of Office examination, the Examiner is interpreting the term to mean within a range of ±10% of a given value.

	In regards to Claim 16, the phrase “coating layer on a surface of friction part comprises droplets having a disc form” renders the claim indefinite.  It is unclear as to what structure and orientation of the friction results in the coating layer “comprising droplets having a disc form” since it is unclear, for example, if the form of the droplets is 2D or 3D, and what specific shape it has.
	For purposes of Office examination, the Examiner is unable to apply prior art to the limitations of the claim directed to the aforementioned phrase.

In addition to the rejections set forth above, Claims 11-17 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 5,614,022 (Vatavuk) in view of online publication “Molybdenum - ML (Molybdenum-Lanthanum Oxide)”, Plansee, 2015 November 01, https://web.archive.org/web/20160605021726/http://www.plansee.com/en/materials/molybdenum.html (Plansee).
In regards to Claims 10-12, Vatavuk teaches piston rings coated by droplets of molybdenum using materials in wire form which are sprayed to coat the outer surfaces of the rings (Abstract), wherein thermal spraying is performed (Column 2, Lines 10-11), and that the piston rings of basic metal (Column 2, Line 1) allow for a certain oxidation of molybdenum, thus increasing resistance to wear and the anti-friction properties of the coating (Column 6, Lines 24-26) – corresponding to a coated friction part comprising: a friction part, and a coating layer formed on a surface of the friction part, the coating comprising at least a substantial weight balance of the coating layer being Mo (instant Claim 10).  However, Vatavuk does not explicitly teach that the coating layer comprises about 0.1 to 1.0% of one or more metal oxide compounds comprising oxides of La, Zr, Y, or Ce (instant Claim 10).
In the same field of thin wires comprising molybdenum, Plansee teaches that molybdenum can contain small quantities of lanthanum oxide particles, in 0.3% or 0.7%, to give the molybdenum a so-called stacked fiber structure which is stable to high temperatures and creep-resistance even under extreme conditions of use and can be used for wire components (ML Molybdenum-Lanthanum Oxide, Page 4, ¶3).
2O-3 (instant Claims 11-12) 

In regards to Claims 13-14 and 16, Vatavuk in view of Plansee do not explicitly teach that the coating layer is formed so as to have a surface roughness of 40 µm or less (instant Claim 13), pores having a diameter not exceeding 50 µm (instant Claim 14), or a surface of the friction part comprising droplets having a disc form (instant Claim 16).  However, it would have been obvious to one of ordinary skill in the art that given that Vatavuk in view of Plansee teach a product that is substantially similar in composition and method of manufacture as that of the instant application.  
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, 
Vatavuk in view of Plansee teaches utilizing thermal spraying of a doped molybdenum wire to deposit a protective coating on the surface of a metallic substrate.  This is the same method used by applicants to produce the claimed product.  In particular, Applicant teaches that  a wire containing one or more metal oxide compounds, preferably La, and Mo is applied, via a variety of methods including spray coating such as flame or arc spray coating (Specification, Page 2, Lines 15-19).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the coating layer is formed so as to have a surface roughness of 40 µm or less (instant Claim 13), pores having a diameter not exceeding 50 µm (instant Claim 14), or a surface of the friction part comprising droplets having a disc form (instant Claim 16).  

In regards to Claim 15, Vatavuk in view of Plansee do not explicitly teach the friction part comprising the weight composition as claimed.  However, Examiner notes that Vatavuk teaches that the pistons are basic metal (Column 2, Line 1); one of ordinary skill in the art would expect a basic metal for a piston ring to comprise steel, which overlaps with the claimed range of instant Claim 15.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Additionally, case law holds that the 

In regards to Claim 17, Vatavuk in view of Plansee do not explicitly teach a vehicle comprising a coated friction part of Claim 10.  However, Examiner notes that it would have been obvious to one of ordinary skill in the art that the piston rings of Vatavuk in view of Plansee, as components as part of a larger assembly, having improved mechanical properties and performance, would be selected and used within a vehicle as claimed in instant Claim 10.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 5,614,022 (Vatavuk) in view of online publication “Molybdenum - ML (Molybdenum-Lanthanum Oxide)”, Plansee, 2015 November 01, https://web.archive.org/web/20151101003616/http://www.plansee.com/en/materials/molybdenum.html (Plansee), and further in view of United States Patent Publication No. US 3,690,686 (Prasse).
In view of Claim 15, Vatavuk in view of Plansee teach the coated friction component according to Claim 1, but do not explicitly teach that the friction part contains the composition as claimed.  However, Examiner notes that Vatavuk teaches that the pistons are basic metal (Column 2, Line 1).
n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
Examiner notes that furthermore, one of ordinary skill in the art would recognize, and find it obvious to utilize a known substrate such as that of Prasse for the same product of a piston ring of Vatavuk in view of Plansee.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 5,614,022 (Vatavuk) in view of Chinese Patent Application Publication No. CN 102660706 (Hao).
In regards to Claim 17, Vatavuk teaches piston rings coated by droplets of molybdenum using materials in wire form which are sprayed to coat the outer surfaces of the rings (Abstract), wherein thermal spraying is performed (Column 2, Lines 10-11), and that the piston rings of 
In the same field of thin wires comprising molybdenum for thermal spraying, Hao teaches an La-doped molybdenum alloy wire for thermal spraying and a preparation thereof (Abstract), which provides high temperature resistance, wear resistance, and impact resistance, such as automobile gearbox gears, engine piston rings, synchronizer rings, etc. (¶2), wherein the alloy for the wire for thermal spraying contains La2O3 which ranges from 0.l% to 0.8% weight content in terms of La, the rest being Mo and unavoidable impurities (¶9).  Hao teaches that pure molybdenum wire used as thermal spray materials does not have satisfactory strength, hardness, and oxidation resistance (¶5) representing an unsolved issue in the industry, contrary to La-doped molybdenum as taught by Hao (¶2).   
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the La-doped Mo wire for thermal spraying of Hao within the coating process utilizing wires containing molybdenum of Vatavuk.  One skilled in the art would have been motivated by the desire and expectation of improved resistance in terms of high temperature, wear, and impact, as taught by Hao, within the coated piston ring of Vatavuk, in order to improve performance and mechanical properties – corresponding to a coating layer that comprises about 0.1 to 1.0% of one or more metal oxide compounds comprising oxides of La 2O-3 (instant Claims 11-12).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

In regards to Claims 13-14 and 16, Vatavuk in view of Hao do not explicitly teach that the coating layer is formed so as to have a surface roughness of 40 µm or less (instant Claim 13), pores having a diameter not exceeding 50 µm (instant Claim 14), or a surface of the friction part comprising droplets having a disc form (instant Claim 16).  However, it would have been obvious to one of ordinary skill in the art that given that Vatavuk in view of Hao teach a product that is substantially similar in composition and method of manufacture as that of the instant application.  
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
2---O-3 to deposit a protective coating on the surface of a metallic substrate.  This is the same method used by applicants to produce the claimed product.  In particular, Applicant teaches that a wire La2O-3 and Mo is applied, via a variety of methods including spray coating such as flame or arc spray coating (Specification, Page 2, Lines 15-19).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the coating layer is formed so as to have a surface roughness of 40 µm or less (instant Claim 13), pores having a diameter not exceeding 50 µm (instant Claim 14), or a surface of the friction part comprising droplets having a disc form (instant Claim 16).

In regards to Claim 15, Vatavuk in view of Hao do not explicitly teach the friction part comprising the weight composition as claimed.  However, Examiner notes that Vatavuk teaches that the pistons are basic metal (Column 2, Line 1); one of ordinary skill in the art would expect a basic metal for a piston ring to comprise steel, which overlaps with the claimed range of instant Claim 15.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Additionally, case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 5,614,022 (Vatavuk) in view of Chinese Patent Application Publication No. CN 102660706 (Hao) and further in view of United States Patent Publication No. US 3,690,686 (Prasse).
In view of Claim 15, Vatavuk in view of Hao teach the coated friction component according to Claim 1, but do not explicitly teach that the friction part contains the composition as claimed.  However, Examiner notes that Vatavuk teaches that the pistons are basic metal (Column 2, Line 1).
In the same field of rings for industrial applications, Prasse teaches that piston rings having a bearing face of an alloy formed on the ring from a plasma get stream, wherein the coating is comprised of molybdenum (Abstract).  Prasse additionally teaches that in accordance n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).   
Examiner notes that furthermore, one of ordinary skill in the art would recognize, and find it obvious to utilize a known substrate such as that of Prasse for the same product of a piston ring of Vatavuk in view of Hao.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).


Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2013/0216862 (Cheny) teaches an equipment (work piece) for use in corrosive resistant coating on equipment having at least a portion of its surface coated with a layer formed from a NiCrMo alloy composition containing at least two gettering components selected from Al, Si, and Ti in an amount of up to 25 wt. %, wherein the coating in one embodiment is applied on the equipment using a thermal spray technique, e.g., twin wire arc spray, forming coatings of 5-50 mils thickness having a fine-scale .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784